Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-8, 10-13, 17, 19, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright US 3,032,507.
In regards to claims 13, 24, 27;
Wright discloses a method for treating an existing asphaltic pavement comprising the steps of:
Applying a sterol containing asphaltic emulsion to the surface of an existing asphalt 
roadway.  Col. 1, lns. 9-14.
Allowing the emulsion to cure to form a seal coat.
Wherein the emulsion comprises approximately 0.5 wt% of an unsaturated alcohol, such as Sitosterol, cholesterol, ergosterol and the like.  The weight percent being based on the weight of the emulsion.  Col. 3, lns. 4-10, 42-65.
	
Although Wright does not explicitly state the sterol additive retards or slows the aging rate of the underlying existing asphaltic roadway; Wright does clearly state 
“The unsaturated alcohols, which act by extending the mixing time, i.e., improving the stability of the cationic bituminous emulsions”.  Col. 3, lns. 55-65.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cured “seal coat” of Wright would in fact retard or slow the aging rate of the underlying asphaltic roadway, because a stabilized seal coat would better resist environmental conditions and traffic loads.

With respect to claims 5-8, 10 Wright discloses the use of pure sterol sources or from organic sources, such as wool grease, cholesterol/sitosterol blends and or pitch.  And can further include a softening agent, such as wool wax (lanolin).  Col. 3, lns. 55-65.	

With respect to claim 11 Wright discloses the same sterols and range of composition, 0.5 wt% based on the weight of the emulsion.  But does not disclose if the asphalt binder provides a Tc greater than -5.00 C.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cured “seal coat” of Wright would in fact binder provide a Tc greater than -5.00 C, since the composition claimed and that disclosed are the same, and thus would have similar properties and affects.



With respect to claims 12, 17, 19, 23, 25, 26 Wright discloses the emulsion could be used when making new road surfaces, repairs and “seal coat treatments” of various asphalt pavements, including slurry seal coasts, and coarse aggregate resurfacing pavements, i.e. chip seal applications.  Col. 1, ln. 25-35.  Although Wright does not disclose the thickness of said seal coat, slurry coat and chips seal treatments; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that seal, slurry and chip seal resurfacing materials are laid in thicknesses based on the largest diameter aggregate being used.  Wright discloses emulsion/aggregate mixtures including crusher dust, sand and course aggregates, such as gravel, sandstones and the like, for resurfacing pavements.  Col. 1, lns. 9-33.
	
4. 	Claim(s) 4, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Wright US 3,032,507 in view of Kurth WO 2016/065270 A1.
Wright discloses a method for treating an existing asphaltic pavement comprising the steps of:
Applying a sterol containing asphaltic emulsion to the surface of an existing asphalt 
roadway.  Col. 1, lns. 9-14.
Allowing the emulsion to cure to form a seal coat.
Wherein the emulsion comprises approximately 0.5 wt% of an unsaturated alcohol, such as Sitosterol, cholesterol, ergosterol and the like.  The weight percent being based on the weight of the emulsion.  Col.3, lns. 4-10, 42-65.
What Wright does not disclose is using a sterol content above 0.5 wt%.  
However, Kurth teaches it is known to rejuvenate old pavements using an asphaltic emulsion, as a tack coat [00062], a fog seal, chip seal, slurry seal and microsurfacing composition, that improves crack resistance in asphaltic concrete pavements.  Wherein the emulsion contains less than 15 wt% sterols, steryl esters and tocopherals.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make and use the asphalt binder of Wright with up to 15 wt% sterol compositions, as taught by Kurth in order to improve mix time and properties with medium or highly reactive aggregates.  [0060-61].
	
Allowable Subject Matter
5. 	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6. 	Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. Wright explicitly recites up to 0.5 wt% sitosterol and the like.

Response to Amendment
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire 

THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				7/6/2022